
	

113 HR 4211 IH: Advantage of Medicare Advantage for Minorities and Low-Income Seniors Act of 2014
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4211
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2014
			Mrs. Walorski introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the Comptroller General of the United States to conduct studies on enrollment by racial
			 and ethnic minorities and by low-income seniors in the Medicare Advantage
			 program.
	
	
		1.Short titleThis Act may be cited as the Advantage of Medicare Advantage for Minorities and Low-Income Seniors Act of 2014.
		2.GAO studies and reports on enrollment by racial and ethnic minorities and by low-income seniors in
			 Medicare Advantage program
			(a)Studies
				(1)In generalThe Comptroller General of the United States shall conduct, with respect to each Medicare Advantage
			 population group (as defined in paragraph (2)), a study on—
					(A)the number of individuals in each State who are members of such Medicare Advantage population group
			 and who are enrolled for plan year 2014, and the number of such
			 individuals in each State who were enrolled for prior plan years (as
			 determined through a survey of historical data regarding such enrollment),
			 in Medicare Advantage plans under the Medicare Advantage program under
			 part C of title XVIII of the Social Security Act; and
					(B)the projected impact of payment reductions to such Medicare Advantage program, including such
			 reductions resulting from the provisions of and amendments made by the
			 Patient Protection and Affordable Care Act (Public Law 111–148) and from
			 administrative actions, on the number of individuals who are members of
			 such Medicare Advantage population group in each State who are projected
			 to be enrolled for each plan year beginning with plan year 2015 in
			 Medicare Advantage plans under such Medicare Advantage program.
					(2)Definition of Medicare Advantage population groupIn this section, the term Medicare Advantage population group means each of the following population groups:
					(A)The group of individuals who are members of one or more racial or ethnic minority populations.
					(B)The group of individuals who are low-income seniors.
					(b)ReportNot later than 18 months after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit a report to Congress on the results of the
			 studies conducted under subsection (a).
			
